CORRECTED NOTICE OF ALLOWABILITY

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The purpose of this Corrected Notice of Allowability is to correctly reflect that claims 15-20 and 22 are canceled via Examiner’s Amendment, the Examiner’s Amendment of which was authorized by Hongling Zou on 5/26/2021.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Hongling Zou on 5/26/2021.
The application has been amended as follows: 
Cancel claims 15-20 and 22. 

Allowable Subject Matter
Claims 1-8, 10-14, and 21 are allowed.
The following is an examiner’s statement of reasons for allowance: The primary reason for allowance of claims 1-8 and 10-14 is the recitation in claim 1 that the composition has a zero shear viscosity of about 12,000 Pa·s or less at 190ºC. The primary reason for allowance of claim 21 is the recitation that the foamable composition has a zero-shear viscosity of about 10,000 Pa·s or less at 190ºC.
The closest prior art is that previously made of record: (1) McLoughlin et al. (US 2016/0222180) and (2) Jintoku et al. (US 2013/0079430).
McLoughlin et al. ‘180 teach a foamable composition comprising a polyolefin which is the reaction product of reacting a semi-crystalline polyolefin having a crystallinity of at least 50% with at least 500 ppm of a poly(sulfonyl azide) based on the total weight of the foamable composition. The foamable composition has a melt strength of at least 20 cN and a flexural modulus of greater than about 240,000 psi. The polyolefin preferably has a melt strength of 30 to 80 cN (¶44).  The semi-crystalline polyolefin can be blended with an impact polypropylene comprising a polypropylene-based matrix comprising from 8 to 25wt% of ethylene propylene copolymer rubber. See ¶12. In some embodiments the content of the poly(sulfonyl azide) is in the range of from 500 ppm to 3,000 ppm based on the weight of the foamable composition. See ¶33. The polyolefin of McLoughlin has a melt index of from, for example, 15 g/10 min to 25 g/10 min. The foamable composition of McLoughlin ‘180, which includes the polyolefin described above, has a melt drawability of at least 170 mm/s. See ¶41. Examples of Inventive foamable compositions of McLoughlin have melt flow rates fall within the melt flow rate of the instant claims. See Table 2. The foamable composition of McLoughlin ‘180 may comprise a filler or additive (¶48). In the examples of McLoughlin ‘180, the polyolefin of the invention is present in amounts which fall within the ranges of the instant invention.
Jintoku et al. teach a resin composition for producing a foam, wherein the resin composition comprises from 10 to 60wt% of a polyolefin (A) (¶69), wherein the polyolefin resin (A) has a melt flow rate of from 0.2 to 0.7 g/10 min and a melt strength of 30 cN or more measured at 190ºC (see ¶40-42). Polyolefin (A) is a propylene-based polymer included polypropylene-based copolymers. See ¶38. The amount of polyolefin (A), which is a polypropylene-based polymer, including copolymers, have a melt flow rate and a melt strength which meet the melt flow rate and the melt strength of the polypropylene-based copolymer of the instantly claimed invention. Using a propylene-based copolymer having the MFR disclosed in Jintoku et al., extrusion can be smoothly performed. See ¶40. By adjusting the melt strength to 30 cN, the foamable compositions provide sufficient expansion ratios. See ¶42 of Jintoku et al. 
Applicant’s arguments filed on 5/3/2021 persuasively demonstrate that the compositions of the closest prior art, i.e. McLoughlin et al. (US 2016/0222180) and Jintoku et al. (US 2013/0079430), will not necessarily have the zero-shear viscosity of required for the composition of the instant claims. Because the compositions of the closest prior art will not necessarily have a zero-shear viscosity of about 12, 000 Pa·s or less at 190ºC (instant claim 1) or about 10,000 Pa·s or less at 190ºC (instant claim 21), a position of inherency cannot be maintained.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARA B BOYLE whose telephone number is (571)270-7338.  The examiner can normally be reached on 8:30 am to 5pm, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on (571) 272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KARA B BOYLE/Primary Examiner, Art Unit 1766